Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “the gripping portion”, line 1 should be amended to, --the grip portion--, to match that of the parent claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 are rejected under 35 U.S.C. 102(1) as anticipated by Kawai et al. (8,656,812 “Kawai”) in view of evidentiary reference Ludwick (5,833,697) or, in the alternative, under 35 U.S.C. 103 as obvious over Kawai in view of Baash (2,098,369).

    PNG
    media_image1.png
    303
    483
    media_image1.png
    Greyscale
Kawai discloses all of the limitations of claims 1, 18 and 20, i.e., a tool having a longitudinal axis Front-Back, Fig. 2, comprising first and second halves 31, 33, Fig. 2 pivotally coupled together about an a pivot axis that is substantially perpendicular to the longitudinal axis @3, Fig. 2; 5a grip portion jaw 4 adapted to engage a fastener Fig. 1 and including a surface with a depression Figs. 4, 11 that follows a first curve e.g. lower curve, the surface having a 13, 34 disposed on the depression, wherein each tooth of the first set of teeth abut a front face 17, Fig. 5 of the grip portion and extend away in a direction away at an angle from the front face e.g., zero, Fig. 5 or diamond grip pattern not shown, 08:55-56 relative to a first plane, wherein the first plane is substantially parallel to the longitudinal axis and extends through the front face e.g., a plane going through the nose in the Front-Back direction, as shown in Fig. 2 anticipating claim 1 (zero degree angle or diamond pattern, since as evident by Ludwick a diamond shaped pattern discloses extension at an angle to the longitudinal axis), claim 18, i.e., a handle portion 5, Fig. 2 and first and second grip portions adapted to cooperatively engage a fastener Fig. 12 and respectively disposed on the first and second portions Fig. 2, each of the first and second grip portions having a front face that is substantially perpendicular to the longitudinal axis Fig. 12, a first set of teeth disposed on a surface with a depression that follows a first curve defined by roots of teeth, Fig. 6A that is in a first plane and a second curve that 20is in a second plane Figs. 3, 4, wherein the first set of teeth abut the front face Fig. 4 and each tooth of the first and set extends away from the front face at an angle e.g., zero, Fig. 5 or diamond shaped not shown to a third plane that is substantially parallel to the longitudinal axis and extends through the front faces of the respective first and second grip portions e.g., a plane going through the nose in the Front-Back direction, as shown in Fig. 2; claim 20, i.e., a plier tool with a first joint portion @ 3 having an aperture not shown receiving fastener 3 adapted to receive a fastener 3, and a second half including a second handle portion, a second joint portion Fig. 2 having a slot aperture receiving pin 3 adapted to receive the fastener to couple the first and second halves, and a second grip portion including a Fig. 6A, however in the alternative and in order to expedite the prosecution, Baash is cited.

    PNG
    media_image2.png
    259
    205
    media_image2.png
    Greyscale
Baash teaches a pipe gripping tool with gripping portions die 12, 22 having teeth extending at an angle relative to a major/longitudinal axis. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the pitching teeth 13 of Kawai with the angled pattern as taught by Baash to purchase a better grip on cylindrical workpieces page 2, column 1, lines 64-70, e.g., a worn head of a screw or a bolt.  
Regarding claim 2, as best understood, PA (prior art, Kawai alone or modified by Baash) meets the limitations, i.e., the tool of claim 1, wherein the gripping portion is formed on a distal end of one of first and second handles Fig. 2 Kawai.
Regarding claim 3, PA meets the limitations, except for the disclosed angle. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., forming the angle about 10 degrees, in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claims 4 and 5, PA meets the limitations, i.e., the tool of claim 1, wherein the grip portion includes a second set of teeth 12a, Fig. 5 disposed on the surface outside the depression Fig. 5 Kawai; wherein the second set of teeth 12a are cut along an axis substantially perpendicular to the major axis Fig. 5 Kawai.
Regarding claim 6, PA meets the limitations, i.e., the tool of claim 4, wherein the grip portion includes a third set of teeth 11, Fig. 5 having a different tooth pattern than a tooth pattern of the first and second sets of teeth Fig. 12 Kawai.
Regarding claim 7, PA meets the recited limitations, except for disclosing a grid pattern for the second set of teeth to be cut in a grid pattern. However as indicated above, grid patterns, e.g., a diamond shaped pattern is old and well known and it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form the set of teeth in a grid pattern to enhance the grip.
Regarding claim 8, PA meets the limitations, i.e., the tool of claim 1, wherein when the tool is in a closed state, the first set of teeth form a helical pattern pg2, col. 2, line 1, Baash.
Regarding claims 9 and 10, PA meets the limitations, i.e., the tool of claim 1, wherein the depression follows a first curve defined by roots of teeth that is in a plane substantially parallel to the major/longitudinal axis Fig. 6a, Kawai; the tool of claim 9, wherein the depression follows a second curve defined by roots of teeth that is in a plane substantially perpendicular to the major/longitudinal axis Fig. 4, Kawai.
5, wherein the major/longitudinal axis is substantially parallel to the first and second handles and substantially perpendicular to the front face of the grip portion Fig. 2, Kawai.
Regarding claim 12, PA meets the limitations, i.e., wherein the tool is a pliers-type tool Kawai.
Regarding claim 13, PA meets the limitations, i.e., t wherein the first set of teeth are cut in a continuous pattern Fig. 2, Kawai.
Regarding claim 14, PA meets the limitations, i.e., wherein when the tool is in a closed state, the first set of teeth form a mirrored pattern Fig. 4, Kawai.
Regarding claim 15, PA meets the limitations, i.e., the tool of claim 1, wherein the tool is adapted to engage a fastener, and wherein when the tool is coupled to the fastener, the major axis is substantially parallel with an axis of rotation 10of the fastener Fig. 6A Kawai.
Regarding claims 16 and 17, PA meets the limitations, i.e., the tool of claim 1, wherein the first curve roots of teeth is in a second plane that is at an angle relative to the first plane Fig. 6A Kawai; the tool of claim 16, wherein the depression follows a second curve roots of teeth that is in a third plane that is at an angle relative to the longitudinal axis Fig. 4, Kawai.
Regarding claim 19, PA meets the limitations, i.e., the tool of claim 18, wherein the grip portions includes a second set of teeth 11 disposed on the surface and cut along a second axis substantially perpendicular to the longitudinal axis Fig. 2, Kawai.
Figs. 2 and 4.  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrange the first set opposite the second set as taught by Baash to enhance the grip and/or as an alternative arrangement of griping the workpiece.
Regarding claim 22, PA meets the limitations, i.e., the tool of claim 20, wherein the first angle is positive and the second angle 15is negative Fig. 4, Kawai defining identical pattern.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.
Applicant argues that none of the references, alone or in combination, meets the claims. Applicant reasons for deficiencies in each individual reference to point out each deficiency. This is not found persuasive, since applicant is attacking the references individually, whereas the combination is applied to the claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues against the primary reference, Kawai that the teeth 13 run along the longitudinal axis and as such does not define an angle. Examiner respectfully disagrees, since even a parallel extension along the longitudinal axis defines an angle of zero degree. Secondly as indicated previously, Kawai in column 8, lines 54-56, discloses that the teeth 13, if necessary may be made up of a group of diamond-patterned recessed and protruding bodies provided on a recessed face. Diamond patterns as known in the art and as evident by Ludwick, define teeth extending at a non-zero angle. 
Applicant then argues against the teaching reference Baash that it also fails to meet the claim, since it does not disclose for the pitched teeth to be on a surface with depression. Examiner respectfully disagrees, since the teaching from Baash is to enhance the grip by pitched teeth and not for arrangement of a pair of pliers. As . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Baash teaches pitched, offset teeth that extend at a non-zero angle relative to the longitudinal/major axis to enhance the grip on the workpiece, see page 2, column 1, lines 64-70.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 2, 2022						Primary Examiner, Art Unit 3723